
	
		I
		112th CONGRESS
		1st Session
		H. R. 3285
		IN THE HOUSE OF REPRESENTATIVES
		
			October 31, 2011
			Mr. Issa introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend the District of Columbia Home Rule Act to
		  establish factors for making determinations on the suitability of individuals
		  for employment with the District of Columbia Government, to require individuals
		  to undergo criminal background checks as a condition of appointment in the
		  excepted service of the District Government, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 District of Columbia Employee Suitability Act of
			 2011.
		2.Criteria for
			 making suitability determinations for district of columbia employment;
			 requiring criminal background checks for appointment to excepted
			 service
			(a)In
			 generalPart B of title IV of
			 the District of Columbia Home Rule Act (sec. 1–204.21 et seq., D.C. Official
			 Code) is amended by adding at the end the following new section:
				
					425.requirements for applicants for employment with district of
		  columbia government(a)Criteria for
				suitability determinations
							(1)In
				generalExcept as provided in paragraph (2), in determining
				whether an individual is suitable for employment with the District of Columbia
				Government, the hiring authority involved may find an individual unsuitable and
				take a suitability action only on the basis of the following factors:
								(A)Misconduct or negligence in
				employment.
								(B)Criminal or
				dishonest conduct.
								(C)Material,
				intentional false statement, or deception or fraud in examination or
				appointment.
								(D)Alcohol abuse,
				without evidence of substantial rehabilitation, of a nature and duration that
				suggests that the applicant or appointee would be prevented from performing the
				duties of the position in question, or would constitute a direct threat to the
				property or safety of the applicant or appointee or others.
								(E)Illegal use of
				narcotics, drugs, or other controlled substances without evidence of
				substantial rehabilitation.
								(F)Knowing and
				willful engagement in acts or activities designed to overthrow the United
				States Government by force.
								(G)Any statutory or
				regulatory bar which prevents the lawful employment of the individual involved
				in the position in question.
								(2)Additional
				considerationsIn addition to the factors described in paragraph
				(1), the hiring authority may consider any of the following factors with
				respect to an individual’s suitability for employment to the extent that it
				considers such factors pertinent with respect to the individual
				involved:
								(A)The nature of the position for which the
				individual is applying or in which the individual is employed.
								(B)The nature and
				seriousness of the conduct.
								(C)The circumstances
				surrounding the conduct.
								(D)How recently the
				conduct occurred.
								(E)The age of the
				individual involved at the time of the conduct.
								(F)Contributing
				societal conditions.
								(G)The absence or
				presence of rehabilitation or efforts toward rehabilitation.
								(3)ReciprocityA hiring authority cannot make a new
				determination under this subsection for an individual who has already been
				determined suitable or fit based on character or conduct unless a new
				investigation is required under the District of Columbia Government
				Comprehensive Merit Personnel Act of 1978 (or any successor law governing a
				merit personnel system for the District of Columbia), or no new investigation
				is required but the investigative record on file for the individual shows
				conduct that is incompatible with the core duties of the relevant covered
				position.
							(4)Scope of
				coverageThis subsection shall apply to any office in the
				executive branch of the District of Columbia Government and to any independent
				agency of the District of Columbia established under part F of this title, but
				does not apply to the Council or the courts of the District of Columbia.
							(5)Effective
				dateThis subsection applies with respect to individuals who seek
				employment with the District of Columbia Government after the date of the
				enactment of this section.
							(b)Criminal
				background checks for appointment to excepted service
							(1)RequirementAn
				individual may not be appointed to any position in the excepted service under
				the District of Columbia Government Comprehensive Merit Personnel Act of 1978
				(or any successor law governing a merit personnel system for the District of
				Columbia) unless the individual applies for and submits to a criminal
				background check in accordance with the Criminal Background Checks for the
				Protection of Children Act of 2004 and the regulations issued to carry out such
				Act.
							(2)AdministrationFor
				purposes of this section, the Criminal Background Checks for the Protection of
				Children Act of 2004 shall apply to an individual seeking appointment to a
				position in the excepted service in the same manner as such Act applies to an
				individual applying for paid employment by a covered child or youth services
				provider under such Act.
							(3)Effective
				dateThis subsection applies with respect to individuals who are
				appointed to positions in the excepted service after the date of the enactment
				of this
				section.
							.
			(b)Clerical
			 amendmentThe table of contents of the District of Columbia Home
			 Rule Act is amended by adding at the end of the item relating to part B of
			 title IV the following new item:
				
					
						Sec. 425. Requirements for applicants for
				employment with District of Columbia
				Government.
					
					.
			
